Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 11 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Camp near Hood’s 11th Jany 1781
                        
                        I had the honor to address your Excellency the 8th inst. giving you a detail of what had passed down to
                            that date. The Enemy laying Still at Westover on the 9th, and some Vessels which had lain at the mouth of the Appamatox,
                            dropping down that Day to their Fleet, I thought it Evident they had no design against Petersburg, and therefore ordered
                            the few Militia who were assembled there to march to Prince George CourtHouse, and went there myself that I might be
                            more at hand to prepare against any Movement of the Enemy. The 10th in the morning, I was informed they were Embarking
                            their Troops, & on reconnoitring them myself, from Coggin’s Point, I found their Embarkation Compleated, & the Vessels
                            preparing to sail.
                        It had been found impracticable to remount the Cannon at Hood’s, or to prepare any Obstruction to their
                            passing that place. Of this, however, the Enemy were ignorant, and thinking it very probable they would land a party to
                            examine those Works before they attempted to pass, I ordered 300 Infantry & about 30 horse under Colo.
                            Clark, to lay in Ambush to receive them. About 12 o’clock the Fleet got under Way, and at 4 o’clock I saw them from
                            Hood’s come to within Cannon shot, at Dusk they landed Troops from 18 Boats, Deserters say 500-, who
                            immediately attacked a small Piquet we had, and pursued them to within 40 paces of the Ambuscade, when our Troops gave
                            them a fire, but, on their returning it, & charging bayonets, the Militia immediately fled—After throwing the Cannon
                            into the River, the Enemy returned to their ships, which at Day light were 5 miles below. I ordered 300
                            Infantry & 2 Troops of Horse down to Cabbin point, & Encamped with the remainder, about 500 Men, at this
                            place. As an attempt might be made at Williamsburg, and as Genl Nelson had only 400 Men, I ordered 560 Militia who were on their Way to join me, to cross the River & reinforce him. The next great
                            Object for the Enemy being Hunter’s Works, and the stores at Fredericksburg, I wrote the Governor to Countermand the
                            Militia from that Quarter. General Weedon had already advanced with about 350, as far as Hanover
                            Court House, before he received the Governor’s letter. It is left with him to return or not, according as he from his
                            Knowledge of the force that can be collected, may think necessary.
                        I cannot yet form any Judgment of the future operations of the Enemy, should they mean to pillage
                            Williamsburg, Nelson’s Corps may harass, but cannot prevent them, If they take possession of Norfolk, I shall collect what
                            force is necessary & endeavour to keep them en Echec or, if they would go into Potowmack, I
                            shall immediately march to form a Junction with the Militia under General Weedon, and cover Fredericksburg.
                        The Militia are coming in from all Quarters, but without Arms, for which they apply to me. I have delivered
                            about 500 we had belonging to the Continent. Those of the State were so scattered, in removing them on the
                            Alarm, that their Officers cannot collect them again—The troops have neither Tents nor Camp-kettles. It is impossible to
                            describe the situation I am in, in want of every thing& no thing can be got from the State, rather for want of
                            Arrangement than any thing else. I am with the greatest Respect, Sir, Your Excellency’s Most obedient & most humble
                            Servant
                        
                            Steuben
                        
                    